It is with the
greatest pleasure that I congratulate you, Sir, on your
assumption of the presidency of this Millennium
Assembly. I pay tribute also to the outgoing President,
Mr. Theo-Ben Gurirab, and reiterate to the Secretary-
General, Mr. Kofi Annan, my praise for his vision and
10

for the remarkable and courageous manner in which he
is carrying out his duties.
My French colleague has already addressed the
Assembly on behalf of the 15 member States of the
European Union, a statement with which my country
fully associates itself.
I will now touch upon questions of particular
importance to my country, Portugal.
As the Prime Minister stated here during the
Millennium Summit, the United Nations finds itself at
a turning point which necessarily calls for the exercise
of reflection on the future of the Organization. In this
era of increasing globalization, we should give the
United Nations the means to accomplish the missions
that we have entrusted it with, turning the Organization
into the foundation of a more stable, united and
cohesive international community.
The international community faces three great
challenges at the turn of the millennium: to strengthen
our action on behalf of peace, to contribute to the
eradication of extreme poverty, and to guarantee
environmental conditions conducive to perpetuating
life on earth.
The increasing use of peacekeeping operations
over the last decade, which we have encouraged,
conclusively demonstrates their importance. The
results that we have obtained on the five continents tell
us with certainty that we have chosen the right path. To
continue this effort effectively, the United Nations
must have at its disposal the necessary resources, be
they financial, technical, civilian, political or military.
A credible peacekeeping capacity is in itself a
deterrent to conflicts and therefore an integral part of
the global system of conflict prevention, of which the
United Nations should be an essential component. In
this regard, Portugal welcomed with satisfaction the
Brahimi report on peace operations. We believe that its
list of recommendations point the way to a process of
reform that will strengthen the capacity of the United
Nations in conflict prevention, peacekeeping and
peace-building. We should take advantage of the
momentum that has been created and concentrate on
obtaining concrete results within the next year or two.
I would stress, however, that crucial questions
will always be of a political nature. We must muster the
necessary courage to broaden the scope of the
responsibilities of the United Nations. Let us not
deceive ourselves. As the Secretary-General, Mr. Kofi
Annan, stated, it is our function to intervene. Allow me
to go ever further and to say that it is our duty to do
so — to intervene in time, effectively and on the basis
of international law.
Portugal is ready to do so, as it has shown in the
past. We have participated in peacekeeping operations
in Mozambique, Angola, the Central African Republic
and Guatemala, and today we are participating in
United Nations missions in East Timor, Bosnia,
Kosovo and the Western Sahara, with more than 1,000
peacekeepers. Portugal is currently the 11th-largest
contributor to the United Nations peacekeeping
operations, and first among its European Union
partners.
During the Portuguese presidency of the
European Union, we gave decisive impetus to the
creation of the European Union's capacities to
intervene, which we see as being offered in the service
of international peace and cooperation. In the year
2003, the Union will have at its disposal a force of
50,000 to 60,000 military personnel, to which 5,000
police will be added, as well as a civilian structure for
crisis management.
This aspect of Portugal's external activities will
continue to be favoured, and the importance we attach
to them is equally reflected in our candidacy for the
presidency of the Organization for Security and
Cooperation in Europe for the year 2002.
In a globalized world, the existence of
tremendous  economic asymmetries is a factor of
permanent tension and conflict. Indeed, about half of
the world's population lives on less than $2 a day.
The turn of the millennium is an opportunity for
us to reaffirm our will to combat and eradicate poverty
on a global scale. It may be a utopian vision at this
point, but with our combined efforts it is a goal that
may be within our reach.
In the time that it takes to deliver each of these
statements in the General Assembly, around 300
children under the age of 1 will die. Is this acceptable?
Obviously not. Could it be, then, that the human and
financial resources necessary to fight this tragedy are
so great that they force us into accepting it? The
answer again is no. Many of those deaths could be
avoided through better management and without an


increase in resources. Health, like education, should be
a priority sector for development assistance.
It is vital to combine efforts, policies and
instruments. Direct development assistance must be
complemented by mechanisms to resolve the
longstanding problems of the poorest countries through
reform of the regulatory institutions of the global
financial and economic system and through agreements
that allow poor countries to access the markets of
developed countries without trade barriers.
I should like to stress in particular the importance
of developing cooperative mechanisms between the
United Nations and the Bretton Woods institutions,
namely a revitalized Economic and Social Council. Our
priority should be to redefine the role of each
institution and to avoid any duplication of effort in a
field where the United Nations should play a leading
role.
It is equally important to give responsibility to
the countries receiving aid by demanding that funds be
used efficiently or requiring good governance. In this
regard I should like to emphasize that the fight against
corruption should be a priority of all our Governments.
The Millennium Declaration states clearly that
the principal challenge today is to ensure that
globalization becomes a positive reality for the entire
population of the world, and not a new factor of
exclusion.
Only the United Nations is in a position to
promote the partnership for change that Kofi Annan
referred to in his report entitled “We the peoples”.
Poverty, sadly, is also closely linked to infection
and to contagious diseases such as AIDS, malaria and
tuberculosis, which cause millions of deaths every year
and which, in Africa, are laying waste to an entire
generation and posing a tragic threat to future
development. More than ever before, it is vital to
mobilize the energies of civil society, institutions and
the international community at large to fight infection
and contagious diseases. The European Union and the
United States recently agreed, at Lisbon, to strengthen
their cooperation in the fight against those scourges.
Turning to the environment, we must always be
mindful of the fact that economic growth and progress
must not be achieved at any cost, least of all at the cost
of the future. The United Nations must continue to
guide the way on environmental matters, as it has since
the United Nations Conference on Environment and
Development, held at Rio de Janeiro in 1992. But the
response from States has fallen short — often very
short — of what we committed ourselves to do in
political statements and even in international treaties.
Let us not delude ourselves: the United Nations plays
an instrumental role in this crucial, strategic area, as
was reaffirmed in the Millennium Declaration, but it is
only States that can produce results. This is not a job
that can be subcontracted to the United Nations.
Here, civil society should use all its influence, by
bringing pressure to bear on, and calling to account,
Governments that think they can deal with
environmental issues by opting out, as though they
were simply matters of sovereignty. We can no longer
think in that way. Global warming affects us all. To
face this common problem, we need common action on
a global scale.
For geographical, historical and political reasons,
Portugal is a country that is linked to the oceans. For
that reason, we recognize their importance both to the
land ecosystem and to the renewal of energy resources
vital to the sustenance of millions of people. We
welcome the launching of an informal consultative
process on the oceans and the law of the sea, and we
attach particular importance to the debate on scientific
research on marine matters.
Let me speak briefly about an initiative to which
my country attaches great importance. In June, at
Warsaw, a group of more than 100 countries, united by
shared beliefs, endorsed a declaration entitled
“Towards a Community of Democracies”. The
participants recognized that there was no single model
to determine how the will of a people should be
respected. The Community of Democracies will play a
role in uniting the efforts of all countries that believe a
representative democratic system to be the system that
best meets that objective.
I wish now to speak of some regional matters that
are of particular importance to my country. Africa is
one of the great priorities of Portuguese foreign policy.
The first Africa-Europe Summit was held during the
Portuguese presidency of the European Union, and on
the basis of a Portuguese proposal. The Summit opened
new vistas in the relationship between Europe and
Africa which will surely make possible a joint process
of reflection on the challenges and problems that the
12

two continents face. The second Africa-Europe Summit
will be held at Lisbon in 2003.
West Africa is at present one of our main
concerns on the continent. In that connection I would
mention the situation in Casamance in Senegal; the
recent conflict in Guinea-Bissau, from which the
country is only now beginning to recover; the serious
conflicts in Sierra Leone and Liberia; the problem of
refugees from those countries and their consequences
for Guinea; and the instability along the borders of all
those countries.
The persistence and potential spread of those
tensions and conflicts seriously threaten the security of
the entire subregion of West Africa, which could have
grave political, economic and humanitarian
consequences. It is therefore necessary for the
international community to give greater attention to
this sensitive region of Africa while there is still time.
With respect to Angola, we deeply regret the fact
that the war is continuing, which we believe is due to
the lack of implementation of the Bicesse and Lusaka
peace agreements, and to UNITA's violation of the
relevant Security Council resolutions. In our view,
those instruments continue to be the reference point for
a political solution to the Angolan conflict. We
welcome the strengthening of the sanctions regime
against UNITA and reiterate our pledge to cooperate
with the Security Council's sanctions Committee. We
consider that the presence of the United Nations on
Angolan territory continues to be of fundamental
importance, from both a humanitarian and a political
perspective. Only thus can the United Nations quickly
step in to support any political solution that may
emerge. I welcome the intention of the Angolan
Government to organize elections and to hold them in
2001. Promotion of the values of tolerance and
dialogue and of democratic principles is essential to
guarantee a lasting peace.
One year after the referendum that allowed the
people of East Timor finally to exercise their right to
self-determination, the United Nations faces a new
challenge: administering East Timor in its transitional
period and creating the necessary foundations for a
new independent and democratic State that will be a
future member of the Association of South-East Asian
Nations and of the Community of Portuguese-Speaking
Countries — and that we hope can be admitted to
membership of the United Nations by 2001. Portugal
has always supported East Timor and will continue to
do so. Our total financial assistance, not counting our
participation in the military component of the United
Nations Transitional Administration in East Timor, will
reach an estimated $50 million this year, and will
remain at that level in 2001 and 2002. Much remains to
be done, but the able leadership of Sergio Vieira de
Mello and the exceptional qualities of Xanana Gusmão
allow us to look to the future with optimism.
The tragic events that took place in Atambua on 6
September, in which three members of the staff of the
Office of the United Nations High Commissioner for
Refugees lost their lives, deserve unanimous
condemnation by the international community. They
testify to the impunity with which the militias act in
West Timor. Two days after those events, further
militia activity took place along the border, which led
to the death of 11 people, this time of Indonesian
nationality, who were assisting various non-
governmental organizations and international
organizations. We welcome the swift response of the
Security Council in adopting its resolution 1319 (2000)
and in deciding to dispatch an evaluation mission to
West Timor.
The new democratic Government of Indonesia
has, in general, shown a spirit of cooperation. It is now
time for it to honour its commitment to re-establish law
and order in West Timor, disarming and dismantling its
militias. Their continued existence destabilizes the
transition process in East Timor and is an affront to the
civilian and military authorities of Indonesia,
disturbing the consolidation of the democratic regime
in that country. For our part, we stand ready to work
with the Indonesian Government, helping it to resolve
this problem. It was in that spirit that the Portuguese
Prime Minister proposed here last week a stability pact
for East Timor. It is in that spirit that we will
participate in the quadripartite summit to be held soon
at Jakarta, which will bring together high-level
representatives of Indonesia, East Timor, Australia and
Portugal.
Guaranteeing peace, fighting poverty, protecting
the environment and leaving a better world for future
generations: that is our duty at the turn of the
millennium. Only through democracy can Governments
respond to those aspirations of our societies. Only a
reformed and ever more democratic United Nations
will be able to help us face this common challenge.